Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 1 of 40

Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 2 of 10
Rev. 3/19

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

Brooke Lyn Sonia

 

Plaintiff’s full name and prisoner number

Plaintiff,

V. Case No. 3:19-cv-05979-BHS-DWC
(leave blank — for court staff only)

 

Dr. Karie Rainer et al.

 

 

 

Kevin Bovencamp; Bruce Gage; “*AMENDED**
? ee) PRISONER CIVIL RIGHTS
COMPLAINT
and GDCRC Does.
Defendant’s/defendants’ full name(s)
Defendant(s). Jury Demand?
% Yes
(If you cannot fit all of the defendants’ names o No
in the space provided, please write “see
attached” in the space above and attach
additional sheets of paper, as necessary, with
the full list of names. The names listed here
must be identical to those in Section II. Do not
include addresses here. Individuals whose
names are not included in this section will
not be considered defendants in this action.)
WARNINGS
1. Do not use this form if you are challenging the validity of your criminal conviction or

your criminal sentence. If you are challenging your conviction or sentence, or if you are seeking
restoration of good-time credits that would shorten your sentence, you must file a Petition for
Writ of Habeas Corpus. If you use this form to challenge your conviction or sentence, you risk
having your claim dismissed. Separate forms are available for filing a habeas petition.

2. Under the Prison Litigation Reform Act (“PLRA”), you are required to exhaust all
remedies in your institution’s grievance system that are available to you before filing suit. This
generally means that you must file a grievance and, if it is denied, appeal it through all available
levels of review. Your case may be dismissed if you fail to exhaust administrative remedies,
unless the administrative grievance process was not “available” to you within the meaning of the
PLRA. You are not required to plead or show that you have exhausted your claim in this
complaint.

Page | of 9°
Case 3:19-cv-05979-BHS-DWC Document12 Filed 12/07/19 Page 2 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 3 of 10

3. Please review your complaint carefully before filing. If your case is dismissed, it may
affect your ability to file future civil actions while incarcerated without prepaying the full filing
fee. Under the PLRA, a prisoner who has had three or more civil actions or appeals dismissed as
frivolous, malicious, or for failure to state a claim cannot file a new action without first paying
the full filing fee, unless the prisoner is in imminent danger of serious bodily injury.

4. Under Federal Rule of Civil Procedure 5.2, papers filed with the court, including exhibits
or attachments to a complaint, may not contain certain information, which must be modified as
follows:

Do not include: Instead, use:

e a full social security number > the last four digits
e a full birth date > the birth year

e the full name of a minor > the minor’s initials

e acomplete financial account number ~ the last four digits

5. You may, but do not need to, send exhibits, affidavits, grievances, witness statements, or
any other materials to the Clerk’s Office with this complaint. Any documents you submit must
relate directly to the claims you raise in this lawsuit. They will become part of the court record
and will not be returned to you.

 

I. PLAINTIFF INFORMATION

 

 

Ms Sonia Brooke Lyn Brett David Sonia
Name (Last, First, MI) Aliases/Former Names
390444 Washington

Prisoner ID #

Washington state Penitentiary

 

Place of Detention

1313 N. 13th ave, Walla Walla, Washington 99362

 

 

Institutional Address
Walla Walla Washington 99362
County, City State Zip Code

Indicate your status:

L] Pretrial detainee KX] Convicted and sentenced state prisoner
L] Civilly committed detainee L] Convicted and sentenced federal prisoner
(1 Immigration detainee

Page 2 of 9O
Case 3:19-cv-05979-BHS-DWC Document12 Filed 12/07/19 Page 3 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 4 of 10

I. DEFENDANT INFORMATION

Please list the following information for each defendant. If the correct information is not
provided, it could delay or prevent service of the complaint. Make sure that the defendant(s)
listed below are identical to those contained in the caption on the first page of the complaint.
Attach additional sheets of paper as necessary.

Defendant 1: Dr. Rainer Karie
Name (Last, First)

 

director of Medical services for WDOC (to best of knowledge)
Current Job Title

 

Washington State Dept of Corrections (WDOC here on out)
Current Work Address

 

7345 Linderson Way Olympia,Wa 98501
County, City State Zip Code

 

Defendant 2: Dr. Gage Bruce
Name (Last, First)

 

\
Director of Mental Health services WDOC (to best of knowledge)

Current Job Title

 

7345 Linderson Way Olympia, Washington 98501.

 

 

Current Work Address
Unik Washington 98501
County, City State Zip Code

trees
Defendant 3: “evin Bovencamp

 

Name (Last, First)

Assistant Secretary WDOC (to best of knowledge)
Current Job Title

 

7345 Linderson Way Olympia, Washington 98501

 

 

Current Work Address
unk Washington 98501
County, City State Zip Code

Page 3 of 9O
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 4 of 40
Case No. 3:19-cv-05979-BHS-DWC Document 11-1

Defendant 4: Unknown Does of the Gender dysphoria care review committee.

Assist on the GDCRC for assessments of necessary treatment(s).

7345 Linderson Way Olympia. Washington 98501

Please refer to Pages 10-42 for further information in detail,

these pages cannot possibly contain all the information necessary.

Page 3A of 90
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 5 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 5 of 10

I. STATEMENT OF CLAIM(S)

In this section, you must explain what you believe each defendant did to violate your civil rights,
and if you know, identify the federal statutory or constitutional right you believe was violated.

If you believe the defendant(s) violated your civil rights in more than one way, explain each
violation under a different count. For example, if you believe you received constitutionally
inadequate medical care and your religious rights were substantially burdened, include one
claim under “Count I” (i.e., medical) and the other claim under “Count II” (i.e., religion).

Number your paragraphs. For example, in Count I, paragraphs should be numbered 1.1, 1.2,
1.3, etc., and in Count II, paragraphs should be numbered 2.1, 2.2, 2.3, etc. The first two
paragraphs of each Count have been numbered for you.

If you have more than three counts, attach additional pages and follow the same format for each
count.

If you attach documents to support the facts of your claim(s), you must specify which portion of
the document(s) (i.e., page and paragraph) you are relying on to support the specific fact(s) of
your claim(s). If you do not specify the portion of the supporting document(s), the Court may
disregard your document(s).

COUNT I

Identify the first right you believe was violated and by whom:

1] Eighth amendment right to adeauate Medical care; Defendants; Rainer; Gage;

 

Bovencamp; Unknown GDCRC Does.

 

State the facts of your first claim below. Include all the facts you consider important. Be
specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or failed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need
additional space, you may attach extra sheets.

12 Defendants denied access to Medical evaluation based on financial reasons

 

without medical criteria, or within plaintiff's medical needs as stated by

 

plaintiff's treating physicains and psychologist. And after policy was

 

instituted for Evaluations for inclusion of SRS and other possible treat-

 

ment for her condition. And refused acces to evaluation after such was

made available for treatment of plaintiff's condition of Gender Dysphoria,
Page 4 of 90
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 6 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 6 of 10

Each Defendant has intentionally withheld access to Fvaluation for necess-

 

ary and Essential Adecuate medical care for plaintiff; knowing that she

 

is suffering from Gender Dysphoria and that she is at risk of serious harm.

 

The Defendants have sat in a committee to intentionally withhold access to

 

this SAMF. Evaluation that is afforded to ALL Relevant and similarly sit-

 

uated prisoners with Gender Dysphoria, without consideration of the plaint-

iff's . .
personal individual needs or heeding the recommendations of her treat-

 

 

ing psychologist, that plaintiff is at risk of harm if left untreated.

 

These actions and omissions violate the Fighth Amendment's prohibition

against cruel & Unusual punishment since plaintiff cannot attain the necess-

 

ary treatment on her own.

 

Defendants use arbitrary and capricious reasoning to omit such necessary

care and treatment from plaintiff based on discrimination in violation of

 

the Eighth amendment because they base their denials on Financial reasons

 

and NOT on an individual medical evaluation.

 

The Defendants have violated the Eighth Amendment's prohibition against

 

cruel & unusual punishment because an prisoner's treatment MUST be based

 

on individual need rather than any other concerns(where that need is not

 

arbitrary)to prevent ongoing violations of civil rights.
State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count I. Continue to number your paragraphs.

Plaintiff has suffered ongoing ideation of self harm including suicide and

 

severe Emotional anguish stemming from her Gender Dysphoria. Moreover,

 

plaintiff has a proclivity to self mutilation (Cutting. especially of the

genitalia) which is well chronicled and established in the medical records.

 

Page 5 of 90
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 7 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 7 of 10

COUNT II

Identify the second right you believe was violated and by whom:

2.1 Due process and Equal Protection of the fourteenth Amendment; by Defendants

 

Rainer; Gage; Bovencamp and Does of the GDCRC.

 

State the facts of your second claim below. Include all the facts you consider important. Be
specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or failed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need
additional space, you may attach extra sheets.

2.2 Hach Defendant has acted with a total disregard for the plaintiff's

 

serious medical needs in the context of treating her Gender Dysphoria.

 

Equal protection claims} The Defendants use arbitrary and pretextual claims

 

that they are NOT responsible for the plaintiff's welfare while housed in

 

Washington state, yet State laws and Equal protection provide that’ ALL

 

ee
inmates are to be treated the SAME and are to be afforded the SAME evaluation

 

which will render a professional diagnosis as to whether or not a prisoner

 

requires further treatment (Then the Defendants could have decided whether or not to

 

proceed) The Equal protection clause and RCW 72.70.010 both confer the RIGHT

 

to be’ ''Treated and Cared for the SAME" as all other prisoners who are

 

similarly situated . Plaintiff is a transgender inmate, which the WDOC &

 

Defendants accepted knowing she was transgender and have committed to the

 

care and custody of plaintiff by such acceptance under the Equal protection

 

clauses; The REFUSAL to treat plaintiff the SAME is unlawful as Applied by

 

the Equal protection clause of the Fourteenth Amendment. Moreover, the

 

use of financial reasoning, is capricious, arbitrary and unlawful where such

 

acceptance was made PRIOR to receipt of her as a prisoner.

Page 6 of 90
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 8 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 8 of 10

Moreover, the arbitrary denial of such care in the face of "Risk of harm"

which cannot be permissible under the eighth Amendment} when an evaluation

is afforded to ALL Similarly situated prisoners, clearly violates the

 

Equal Protection clause of the Fourteenth Amendment. And RCW 72.70.010

inter alia,,,

 

State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count II. Continue to number your paragraphs.

Plaintiff has suffered ongoing acts of self harm and ideation to self

castrate and suicide as result of her inability to receive adequate medical

care via Evaluation (the ONLY possibility for Amelioration).

 

Plaintiff has suffered numerous instances of harm including Depression, Cutting,

self harm and suicidal ideation to which Defendants remain indifferent.
COUNT III

Identify the third right you believe was violated and by whom:
3 The Right to receive Adequate Medical care via access to public programs

and Federally funded sources such as Medicaid, and the Health insurance

provided by the Defendants.

State the facts of your third claim below. Include all the facts you consider important. Be

specific about dates, times, locations, and the names of the people involved. Describe exactly
what each specific defendant did or failed to do that caused you injury or violated your rights,
and include any other facts that show why you believe what happened was wrong. If you need

additional space, you may attach extra sheets.

3.2 Hach Defendant; Rainer , cage and unknown Does of the GDCRC have intent-

ionally withheld access to Federally funded programs to which they receive

monies for inmate medical care and/or are funded by the Federal government

 

knowing that plaintiff requires such access to grant the relief she needs

to effectively ameliorate her Dysphoria; via Medicaid and other programs

Page 7 of 90
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 9 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 9 of 10

such as the ACA,42 USCS 818116 (due to Discrimination); Medicaid, 42 USCS §

 

1396 and § 1395:A-2; WAC, 182-531-1675 Wash. Apple Health; 42 USCS § 2000(d)

 

Federally funded programs; 42 USCS § 12101 ADA inter alia, by intentionally

 

refusing to provide access to adequate medical care for plaintiff's disability

 

of Gender Dysphoria due to the Discriminatory holding that the Defendants

 

are NOT responsible for plaintiff (After knowing she is suffering and at

 

risk of self injurious acts) based on their assertion that No male should

 

change their gender to female (See 42 USCS § 18116 ACA) due to the arbitrary &

 

capricious pretextual concerns of financial reasons rather than basing their

 

reasons on Medical criteria; when the financing is available for prisoner ‘s

 

treatment via Feceral sources , Proves the pretextual concerns as arbitrary

 

and harmful to plaintiff and her serious medical needs to prevent her from

 

suffering or harming herself.

 

Failure to provide ongoing and further treatment, especially when it is

 

available to other inmates with the same condition is violative when such

 

financial concerns are violative of her right to receive adequate treatment

 

that shall effectively ameliorate her condition.

 

State with specificity the injury, harm, or damages you believe you suffered as a result of the
events you described above in Count III, Continue to number your paragraphs.

Plaintiff has suffered self injurious acts of cutting, depression, Anxiety,

 

suicidal ideation, sleeplessness, vomiting, inability to eat,desire to Death,

 

nightmares of inadequacy and severe emotional trauma, physical irritation

 

which is exacerbated by Male inmates who seek to Physically abuse, and to

 

sexually abuse her. (See additional claims in Pg 1-31 Complaint att to original filing
Pes 11-42 for more specific details)
Page 8 of 90
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 10 of 40
Case 3:19-cv-05979-BHS-DWC Document 11-1 Filed 12/05/19 Page 10 of 10

IV. RELIEF

State exactly what you want the Court to do for you. For example, you may be seeking money
damages from an individual defendant, you may want the Court to order a defendant to do
something or to stop doing something, or you may want both kinds of relief. Make no legal
arguments. Cite no cases or statutes.

Plaintiff seeks injunctive relief for the Kvaluation and Costs associated with litigation

 

The typical costs and Evaluation which is fair and just based on Equal

 

protection of the laws of Washington and the Federal Governments.

 

(again See Pgs 11-42 for more detailed information since this form does not have the space)

 

V. SIGNATURE

By signing this complaint, you represent to the Court that you believe the facts alleged to be true
to the best of your knowledge, that you believe those facts show a violation of law, and that you

are not filing this complaint to harass another Person oF 195 any other improper me
a“
6th Decerber 2019 C- f / (—
PR [yt 2

 

Dated —piaintiff s Signatye

Ms. Brooke Lyn sonia #890444
Washington State Penitentiary
1313 N. 12th Ave = R-mnit-R 108
Walla Walla, Washington 99362

Page 9 of 90

~
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 11 of 40

UNITED STATES DISTRICT COURT
for the
DISTRICT OF WASHINGTON

 

 

Brett Brooke Sonia ) Case No.

Plaintiff,

V ) PLAINTIFF'S COMPLAINT OF CONSTITUTIONAL

: E Aw iC
Dr. Karie Rainer; Dr. Rruce Gage; VIOLATIONS WEMORANDUM 9 BR F
Kevin Sovencamp Asst Dir. WDOC; )
FIRY DEMANT
Unknown Does, G.D C.R-C wooc. ? JURY DEMAND
COMPLAINT

This is a civil complaint for prospective relief, Injunctive and Declairitory
relief. to redress the deprivation of rights securde under 42 U.S.C. § 1982 and

28 U.S.C. § 1985, 28 U.S.C. § 1986 for rights guaranteed by the U.S. Constitution

JURISDICTION

This Court has jurisdiction pursuant to 28 U.S.C. § 1331 & 1342(2)(3).
Plaintiff seeks Declaritory Relief pursuant to 28.U.S,C. 8 2201 & 2202. The
Plaintiff's Claims for Injunctive Relief are Authorized by 28 U.S.C. § 223
and 2284.

VENUF,

This Court is the proper Venue for these claims as it is where events giving
rise to said claims have occured. The Court has Subject Matter Jurisdiction of
State Claims pursuant to 28 U.S.C. § 3626€or Any and All matters of multi~ juri-
isdictional claims which may arise during litigation herein, and which may arise

from state law(s).

Pe 1 of B88
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 12 of 40

Case No
Defendants
I
Ay Defendant; Karie Rainer M,D:, is responsible for the intentional denial

of Necessary, Essential and Adequate medical care, for an Evaluation for plaintiff
Evaluation of sexual Reassignment surgery, by relying on obscure policy, rather

than an Individual Evaluation; on the basis of Financial Costs.

Moreover, Defendant Rainer's Actions and Omissions of Necessary Medical
Evaluation while based on Non Medical Criteria, was denied Arbitrarily witile she
sat as Committee member of the Gender Dysphoria care review Committee, Establishing
the Intentional interference with the plaintiff's civil, Statutorial and Constit-
tuional rights secured by State Laws RCW 72,70.010 Art IV(e), WAC 137-91-010,
Medical necessity; WAC 182-531-1675, Medicaid coverage (for Plaintiff's specifica
Condition of Gender Dysphoria); WAC 182-500-0070,Medical necessity; WAG 162-32-040
Anti-Harrassment due to Gender Identity; WAC 137-91-030,Medical care to inmates;
RCW 9.91-010, denial of civil rights; RCW 49,60.030, freedom from discrimination
also see RCW 49.60.040; hw ATA |,

RCW 72.70.010 Art IV(e) Compact; All Prisoners are to be “Cared, and treated

Equally, with the inmates they are housed with in the state ,’

 

Defendant Rainer's Actions & Omissions Clearly violate State Laws and The Equal
Protection, the Due Process clauses of the Fourteenth Amendments and, The Eighth
Amendment's ban on cruel & unusual punishment by being deliberately indifferent
to the plaintiff's serious medical needs.

Defendant Rainer REFUSED to order speciality consult for plaintiff's care
and treatment of her Gender Dysphoria fully knowing that plaintiff was suffering
from Emotional distress and severe Mental Anguish stemming from her inability to
cope with her natal male body sex oragns and her female presentation.

Moreover, Defendant Rainer refused to furnish adequate medical care based on the
lack of medical insuraneé for plaintiff's medical treatment needs, while furnishing
Similarly situated inmates with an Evaluation for the inclusion of Sexual reassigen-
ment surgery.

Defendant Rainer intentionally omitted treatment Fvaluation on basis of
Costs, without any Medical Criteria being present to determine decision; Moreover,
Defendant is Deliberately Indifferent where She knew plaintiff has harmed herself
in the past due to Nonfeasance to treat her condition.

Pg 2 of Si
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 13 of 40

Case No.
Defendants
T
as Defendant Rainer Violates the Eighth Amendment by Omission of Medical

treatment that plaintiff requires to Sustain a Ameliorative Fffect for her

Gender Dysphoria. See Estelle, 429 U.S 97, 97S.Ct. 285,50L.Ed.2d 251 (1979).
Moreover, The Defendant's bare desire to harm plaintiff by the
omission of treatment Evaluation (Knowing that Penial is causeing
severe distress, and that plaintiff is already distressed) Clearly
Violates the Due Process and Fqual Protection clauses.

See Romer V. Evans,517 U.S. 620, 634, 116 S.Ct.1620, 1629,134L.Ed.2d 855 (1996).

The bare fact that the Omission of treatment Evaluation is harming
plaiontiff's well being, Mental Health and causing her to commit

acts of self cutting to ‘Relieve Diustress" is a clear intent to

harm plaintiff. And Violation of Due Process, Faual protection. the
Cruel & Unusual punishment and wanton cruel infliction of pain, because
plaintiff has a Hidtory of committing acts of self harm, or self surg-

ery to alleviate distress, and emotional pain, even temporarily.

The claims that Defendants are not liable for plaintiff's Meedical care are as
inane as stating they are Not liable for her health, safety, and Sustinence. All
Because plaintiff is not a Washington State Inmate; WAC 182-503-0520, (for purposes
of finding Medical care coverage, and therefore RESIDENCY), (8) clearly states that;
“In a dispute between states, the state of residency is the state in which the
person is physically located.'’ Moreover, the Residency arguement fails because

of this fact, and that plaintiff has lived in Washingtohn since April 2016.

Moreover, to deny access to Necessary health care Evaluation, is
unconstititutional. based on this premise. See Memorial Hospital V.
Maricopa County. ,415 U.S. 250, 39 L Ed.2d 306,94 S.Ct. 1076 (1974)
“Residency is NOT required for Medicaid coverage."' See Pl Ex R

 

relief." Pennsylvania V. West Virginia,262 U.S. 533,67 L.Ed.##1117, 43 S.Ct. 658.

 

Plaintiff may attempt to self harm again if she is not treated ina
humane and Adequate manner. And that she is on a high dose of hormones
can be detrimental for extended periods.

Pg 2% of 3( i)
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 14 of 40

Case No.

Defendants

I

1, Defendant Rainer has denied access to public programs, Services and/or
benefits of; The Medicaid Act. WAC 182-531-1675 by refusal to investigate into and
securing access to the benefits of the PUBLIC Program Also see 42 U.S.C, § 18116
the Affordable Care ACT, (Medicaid for needy persons); 42 US C § 2000(d) Federally
funded programs, (By denying access to Medicaid to plaintiff); 42 U.S.C. §1395:2a
Eligibility for Mediciaid (Failure to investigate in access of financial funds of

a public entity); 42 U.S.C, § 1396 (Mediciaid's aim is to provide medical care to
the needy); 29 U.S.C § 504 of the Rehabilittation Act § 794a(for failure to provide
access to accomodation of programs that are reahbilitative}; And for failure to
Accomodate plaintiff's Disability of Gender Dysphoria in violation of the A.D.A.,
42 U,S.C. § 12101, (by failure to make reasonable accomodations for her disability
of Gender Dysphoria.) See 28 C,F.R. S 35,108(b)(1)(i) and Bragdon V. Abbott, 424
U.S, 624, 639, 118 S.Ct.2196,. 141 L ed.2d 540 (1998).[See Pl Declaration & Brief]

Defendant Gage, Bruce Psy. is a reasonable Professional who works on the
Gender Dysphoria care review committee and Sat in conference to intentionally deny
plaintiff access to an Evaluation for sexual reassignment surgery based on Financial
reasons in lieu of Medical criteria, and based on the unreasonable act the Defend-
ants weren t responsible for an inmate under his care and control. in violation of
the plaintiff's Equal Protection guarantee to the Same Treatmebnt as similarly
Situated inmates (to an evaluation For SRS) without cobhsideration for plaintiff's
Emotional well being that she could commit acts of self treatment/harm or possible
suicide attempts given her institutional records. Failing to consider the A.D.A.
Claims of plaintiff's condition of Gender Dysphoria and the Right to Access Reason-
able accomodations for her disability under 42 US C. § 12101; the AC A., 42 U.S.C.
§=18116 for failure to provide access to disability accomodation by financial
Medical care coverage via Medicaid WAC 182-531-1675; 42 US C. § 12101 and §1396,
§ 1395:A-2(Eligibility for Medicaid) Because Defendant Gage has failed to provide

access to these public programs which the Disabled plaintiff is entitled to.

Moreover. the WAC 182-531-1675 Washington Apple Health (Medicaid)
Exists for the specific reason of providing access to financial care coverage to

plaintiff's with Gender Dysphoria

Pg 4 of Sl
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 15 of 40
Case No.

Defendants

 

 

2, Defendant Gage has intentionally omitted Necessary, Essential and Ade~
quite Access te Medical care by Confering with peers to withhold such treatment
Evaluation based on Policy, rather than a Medical examination or ANY MEdical criteria
based on this, Dr. Gage has violated the Plaintiff's ; Due Process, And Fqual prot-
ection Clauses of the Fourteenth Amendment, and the Cruel & Unusual Punishment Cla-
use . and the Deliberate Indifference clauses of the Eighth Amendment.

Dr. Gage withheld access to an Evaluation for plaintiff's
consideration of sexual Reassignment Surgery by sitting in
a Committee to discuss the intentional omission of treat-
ment Fvaluation with other Defendants, based on Financial
Criteria, in lieu of any medical criteria. See Estelle V.
Gamble ,429 U.S. 97, 97 S.Ct. 285...; Moreover the Defendant
was aware at all times that the plaintiff suffered from G
Gender Dysphorta, and that her symptoms were severe enough
to warrant an Evaluation, and disregarded the Evidence
that plaintiff was suffering, and that of plaintiff's
treating psychologist, Dr. P. Zeisler.

Moreover the Decisions to omit necessary Evaluation from plaintiff based on merely
Financial reasons, when WAC 182-531-1575 (Medicaid) was available, Establishes the
Intentional Cruel & Unusual punishment and Deliberate Indifference to plaintiff's
serious medical needs in Violation of the Fourteenth & Fighth Amendments. And it
Amounts to torture under 18 U.S.C. § 2340.

Defendant Gage is a Reasonable professional whom has been
Educated to Phd Level and should have known that such omm
issions of treatment Evaluation would have detrimental ef-
fects on plaintiff's Mental well being. And, fully aware

of plaintiff's History of self harm, has placed the Plain

tiff at risk of serious future harm, intentionally.

Defendant's actions and omissions of necessary & Essential medical care are Viol-

ati aye aplaiptife.s., rights foot receive such care under the Laws of the United

states, and of Washing on state.

Pe 4 of 3/
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 16 of 40

Case No

Defendants

 

2, Defendant Gage has denied access to adequate medical care to plaintiff
without regard to her individual medical needd, with consideration of her RIGHT
to receive such care and treatment(s) based on her Disability, under the A.D A.,
42 U.S.C. § 12101; the Rehabilitation act of 1974. § 504, 29 U.S C. § 794a; by the
failure to allow plaintiff access to rehabilitative programs; And by the Disability
of plaintiff not be treated in any fashion. The Defendant has done nothing to
assist with plaintiff;'s disability in and under the A.D.A. to accomodate her Dis-
ability by accessing Medicaid, under the Affordable care Act, 42 US C. § 18116;
42 U.S.C. $2000 (d). Federally funded programs(by denying plaintiff Medicaid);
42 U.S C § 1395:2a Eligibility for Medicaid, (by refusing to investigate into the
possibility of funding for plaintiff serious medical needs); And 42 US C. § 1396
(medicaid's aim is to provide medical services to those who resources are insuffic~
lent to meet the costs of necessary and essential medical care.}; Moreover, WAC 182-
531-1675 Washington Apple Health Provides(specific care for plaintiff's Gender Dy-
sphoria )Under Medicaid. Which Defendants have failed to seek for plaintiff, which
Establishes the Wanton cruel infliction of pain and Deliberate Indifference
Defendant GaGe is a reasonable Medical professional, who should have been
aware of the Regulations and conduct governing his office and treatment of inmatesa
The unreasonableness of the omissions of treatment, amounts to cruel & umsual Pun
ishment, and Deliberate Indifference to plaintiff's serious medical needs because;
(1) All defendants are reasonable professionals who should know the regulattons
that govern their conduct; (2) The omission of treatment while affording the SAME
treatment to similarly situated inmates Established the Fqual protection violations;
(3) The failure to provide access to reasonable accomodations for plaintiff's dis-
ability , by Investigating into facts of suffering. via MFDICAL Insurance Coverage
via. WAC 182-531-1675 (Mediciaid) Violates the A.B.A. because of the unreasonable
failure to provide access to public services and/or benefits of the Medicaid prog-
ram. And Consideration due to State Law RCW 72,70,010 ArtIV(e) (Equal Protection
of Plaintiff as Boarder ).

 

And for violating the Equal protection clause where the SAME tfeatment Evaluation

is provided to similarly situated prisoners,but not plaintiff establishing Deliber-
ate Indifference to plaintiff serious medical needs, and the presence of Cruel &
unusual punishment.

Pg & of Sl
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 17 of 40

Case No.

Defendants
I
3 Defendants Doe(s) Work closely with the Defendants Karie Rainer, and
Bruce Gage in the Gender Dysphoria care review Committee [G.D. CRC here on out].
Defendant does have intentionalY withheld, denied, delayed, and defered access
to Necessary, Essential and Adequate Medical care on the basis of Discriminatory
beliefs that Plaintiff is NOT their responsibility, and that she is a Male, who

should not change their gender.

Defendant Doe(s) did Omit treatment Evaluation from plaintiff in the
Violation of State Laws; RCW 72.70.010 ArtIV(e) (Equal Protection for plaintiff)
WAC 137-91-010, Medical necessity; Withhodding Access to public programs for the
plaintiff's medical care coverage under the A.D.A., 42 U.S.C. § 12101 (because the
plaintiff suffers a disability pursuant to A.D.A. See 28 C.F R. § 35.108(b)(1)(i);
For the failure to make reasonable accomodations for plaintiff's Disability of a
Evaluation for Sexual Reassignment surgery, and violation of A.D A. for failure to
provide access to public Federal funding programs for Financial coverage of her
Costs for Evaluation for SRS; Failure to provide Medicaid under WAC 182-531-1675,
Washington Apple Health (Mediciad specifically designed for Cender Dysphoria);
For Violations of 42 U.S.C. S$ 18116, the Affordable Health Care Act,in failure to
provide such relief for plaintiff's finacial medical costs; 42 U.S.C. § 1395:A-2
Medicaid care coverage failure to provide plaintiff; See 42 U.S C. 81396, (Medicaid's
aim is to provide access to Medical care for needy persons). and the failure to
provide for an Disabled Adult with disability of Gender Dysphoria for Discriminatory
reasoms. because the Defendants afford such care Evaluation to similarly situated
prisoner, Violation of the Fourteenth amendment's Equal Protection Clause, and the
Eighth Amendment's Prohibition against cruel & unusual punishment (Because plaintiff
CANNOT simply obtain relief from her severe menatl anguish without such assistance,

she MUST rely on the defendants to provide such treatment(s).).

All Defendants have omitted necessary, essential and Adequate medical
evaluation for SRS for plaintiff in discriminatory manner because of Boarder status
despite RCW 72,70.010 Art IV(e), and The 14th amendment's Equal protection Clause
which prohibits such acts, Establishing the presence of Deliberate Indifference,
because Does and Gage knew plaintiff's History of self harm attempts and did noth-

ing to cease her suffering knowing she may attempt so again due to nonfeasance.

Pg 7 of a;
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 18 of 40

 

Case No.
Defendants
I
3, Defendant, “Does'’ are Members of the Gender Dysphoria care Review

committee (G.D CRC here on out) who have Sat inconference to intentionally
Deny, defer, Omit and/or Delay Necessary, Essential and Adequate Medical care to
plaintiff, Via the SRS Evaluation process. Defendants have A duty under the Eighth
Amendmeat to Afford prisoners with Adequate Medical care.
Moreover, they Violate the Fourteenth Amendment's Due Process and Equal Protection
Clauses of the fourteenth amendment by their refusal to afford plaintiff Access
to the SAME treatment Evaluation that is afforded to similarly situated prisoners.
They also Violate the Eighth Amendment by the Intentional withholding of Adequate
medical treatment evaluation in violation of their WAC 182-531-1675 (Medicaid) ,and
therefore the A.D.A., because plaintiff is a Disabled person, who has been Refused
access to public programs under 42 U.S.C. 812101, by the refusal to provide medical
Care coverage.
Defendant Does, May be the GD CRC Medical director, who
has the Right to overrule the GDCRC'’s decisions to pro-
vide necessary and essential medical care to plaintiff.
Moreover, the Defendants knew thaT the denial of treatment Fvaluation would have

dire consequences for plaintiff's mental and physical health and well being.

The Defendant's decisions to withhold such treatment is
unreasonable and unprofessional. especially where they
have used the Criteria based on financial reasons to deny
plaintiff this care, and not based on Medical criteria,
Defendants violate the Fourteenth amendment’s Due Process,
& Equal Protection clause, because they affoird similarly
situated prisoner's the Evaluations. Moreover, the omission
of treatment Evaluation violates the Eighth Amendment under
Estelle V. Gamble, 429 U.S. 97, 97 S.Ct.285...because the
plaintiff has a Right to adequate Medical care.
A reasonable official would NOT omit necessary and essential. Adequate Medical care
to such a prisoner, and therefore the Defendant's omissions are unreasonable and

Violative of her Constitutional rights.

Pe & of 3(
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 19 of 40
Case No

Defendants

I

7, Defendant Kevin Bovencamp is responsible for the intentional omission
of necessary, essential. and adequate medical care Evaluation by his signing a
Meddical care Request/Grievance of plaintiff requesting to be placed before the
G-D CRC for consideration of Evaluation for SRS.

Such evaluation is afforded similarly situated prisoners who share the
same reletive charactegistics of Gender Dysphoria by diagnosis. Defendant Bovencamp
intentionally omitted access to the GD CRC because he relied on a Blanket Admini-
stration policy which stated that “SRS is not a covered treatment in the Offender
Health care manual." Which is NOT true, because the OHP always had a pathway for

Sexual reassignment surgery, Tf it was deemed Clinically Necessary’ by the GDCRC.

Moreover. Defendant Bovencamp Defered. Delayed and Denied access to
Medical care via the GDCRC which should have been the prudent and reasonable answer
to plaintiff's grievance #18655105 TII lvl Ans,8/3/18. See PL Ex B__.

The Defendant refused to consider the negative effect denial would have
on plaintiff's morale and mental health; Defendant's omissions of evaluation
clearly violate WAC 137-91-030 Utilization Review: ,for health services of inmates;
RCW 74.09.510,Medical assistance eligibility; RCW 72 70 010 Art TV(e) Compact ,which
is the guidelines for housing out of state prisoners.(Fqual Protection); 42 U.S.C.
§ 1395:A-2 Medicaid eligibility; § 1395 w-114 Income related(D)(i) Institutionalized
persons; 42 U.S.C. § 12101, the A.D.A. for failure to provide necessary andreason-
able Accomodations for plaintiff's Disability of G.D. and failure to provide access
to public programs based on the discrimbnitory mamner in which plaintiff should
not be allowed to change their gender to female. Failure to provide access to Med-
icaid a PUBLIC service and program was denied to plaintiff by Defendants due to the
belief that males should not change their genders to female./under the CFR § 35.108
(b)(1)(i) Gender Dysphoria is a Disability]

Defendant Bovencamp Violated plaintiff's Due process right to Adequate
Medical care, and her Equal protection rights to be treated in the SAME manner as
ALL OTHERS WHO ARE SIMILARLY SITUATED. (all transgender people who are eligible
for SRS evaluation) by intentionally Denying access to GD CRC evaluation process
AFTER the policy had changed. A prudent and reasonable officer would've known the
laws governing their behaviors and actions.

GL Bl 4
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 20 of 40

Case No. —qqgmaiaSSaaaess=

Defendants

a, Defendant Bovencamp engaged in discriminatory decisions based on false
beliefs that plaintiff was able to avail herself of the Policy that granted ALL
transgender prisoners accesss to Evaluation for Sexual reassignment surgery, if it

was so nécessary to adequately treat their Gender Dysphoria.

Befendant Bovencamp's Actions and omission violate;
42 U.S.C. S18, the A.C.A.3 42 U.S.C. § 1996 Medicaid...; 31 U.S.C. § 3729 Liability;
42 U.S.C. § 1981 Recovery of Damages; 42 U.S.C. § 2000 (d) Federally funded programs;
42 U.S.C. $ 2000(e)(2) Discrimination; 42 U.S.C. S=18116 of the A C.A.; and the

failure to afford plaintiff with Medical care insurance pursuant to 42 U.S.C. § 1395..

Defendant Bovencamp failed to utilize and consider State law 72.70.010
Art IV (e) Equal Treatment and Care for Plaintiff as Boarder; Also, Medical necess-
ity WAC 137-91-030; Medical assistance, WAC 182-503-0525; Purchasing Health services,
WAG 137-91-030; RCW 74.90.510 Medical assistance Eligibility; Medical assistance,
ROW 74.09.500;[Medicaid]; 42 U.S.C. § 12132 A.D.A & 8 504 of the rehabilitation act.
And for violating the eighth amendment's cruel & Unusual punishment clause, the
Establishment of the Wanton infliction of pain, and The Fqual Protection clause of
the fourteenth amendment to the U.S. Constitutéon, [see RCW 72.70.010 Art IV(e)].
And RCW 72.70.010 Art IV(e),Equal Protection of Boarders

Defendant Bovencamp did violate plaintiff's right to adequate medical care
by holding a Discriminatory personal opinion that Transgender prisoners are not
able to access Evaluations and/or Sexual reassignment Surgery per the O.H.P., while
policy hac changed prior to the Defendant's statements and Discriminatory denial,

delay, or deferal of necessary and essential medical care for plaintiff.

Defendant Bovencanp is sued in his personal capacity because the State
Cannot sanction the Constitutional violation of Personal, Statutory. Civil rights
guaranteed by the U.S. Constitution. Defendant Bovencamp exercised an opinion of
plaintiff's right to medical care without Medical evidence to support such decision
and based merely on financial reasons.

A policy or regulation CANNOT legitimize the Violation of Constitutional
or statutory rights. Defendant Established the presence of Delkiberate Indifference

to plaintiff's serious medical needs.
Pg (oof 3/

IP
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 21 of 40

Case No.

Defendants

5; Defendants could NOT possibly believe that the Plaintiff is receiving
the proper treatment for Gender Dysphoria because the Defendants have the ‘Eval-
uation’’ Protocols in which to further treat prisoner's needs.
The inclusion of SRS and where SRS is denied based on Non Medical Criteria.,

are a major basis for the Fighth Amendment and Fourteenth amendments violations.

The Defendants disreagard State Laws and Regulations to
arrive at predetermined outcomes for denial for plaintiff's
Medical treatment, because they do not believe that a male

should change their gender to female.

Where All defendants, Rainer, Gage, Bovencamp and Does have sat in conference to
find a plausible way to intentionally deny Medical care Evaluation, they clearly
violate the Conspiracy clauses of the 28 U.S.C. § 1985 & § 1986, and stand guilty
of intentional denial and/or interference with plaintiff's civil and statutory rig-

hts, as expressed. Conspiracy may be inferedg by the Actions of the parties.

Defendants are NOT reasonable pfofessionals as pertains to plaintiff's
Claims and Allegations. The omission of necessary treatment Evaluation itself is
Violation of the Eigth and fourteenth amendments. See De'lonta V. Johnson, 708 F.3d
520, 522-23 (4th Cir 2013). The virginia Dept of Corrections violated De'‘lonta's
constitutional rights under the Eighth Amendment by REFUSING to provide an Examina-
tion for SRS."

Defendants have arbitrarily and Unreasonably Denied
necessary, essential and adequate medical care contrary
to the applicible stanards of care, contrary to all
prudent medical professional standards, which violates
the Plaintiffs Equal Protection. due process, cruel &
unusual punishment clauses in a Deliberately Indifferent

Manner ..

PlaintififAvers that her Statesment sworn to is sufficient to proceed with this case

of Constituional and Statorial Violation. Moreover, the Courts’ subject Matter
Jurisdict is complete where the violations have exceeded State and Federal laws.

Pe y of 3i
2)
6,

Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 22 of 40

Case No. ——===auEeaawesn

Defendants

Each Defendant is sued in their personal Capacity for Injunctive & Declaritory
relief, from their Actions and omissions of necessary and esential medical care
taken in the personal belief that plaintiff is Not to be afforded the SAME medical

treatment and Evaluation and/or Examination as all similarly situated prisoners.

Each Defendant acted Excathedra, without regard for the plaintiff's well being,
Health and Safety, for the ongoing suffering plaintiff experiences; in a cruel &
Unusual manner Establishing the Wanton infliction of severe Fmotional pain, the
wanton infliction of self harm upon the pbaintiff via the omissions of care, which
is guaranteed by the Fighth Amendment to the United states Constrtution, the State

laws and polices of Washington state.

Each Defendant acted with a total disregard for plaintiffs well being and Health
in the Decisions to deny plaintiff necessary and essential medical care, that is
part of the Standards of caze for Gender non conforming persons, by ignoring the
State law of Washington RCW 72.70.010 Art IV (e), Fqual Protection for “out of
State Boarders", Washington Administrative Code 182-503-0525, WAC 182-503-0520,

RCW 74.09 510(1); 42 U.S.C. § 1396a, 8 1395, and other various laws set forth in

the complaint and attached memorandums and Briefs.

Each Defendant acted with Discrimination pursuant to RCW 35.80 040,Fqual Prot-
ection Clause of the Fourteenth amendment and State law RCW 72.70.010...
Among which Defendants have Established the presence of Deliberate Indifference to
plaintiff's serious medical needs by the omissions and actions of, and Denial of
access to adequate and necessary and essential Medical Care guaranteed by the 8th
amendment. Moreover, Defendants discriminate againt plaintiff on the basis of her
status as transgender female and denied access to Federally funded programs, pur-
suant to 42 U.S.C. § 2000, S$ 21232 and § 12101, 8 2000 (d), § 2000(e)(2) and of
42 U.S.C. § 1315, the Afforddble care act, § 18116; by denying access to medical
care based on the pertextual decision of costs, in lieu of Medical Evidence.

Plaintiff leaves it to the court to finding for Damages if so warranted in
this case by Defendants unlawful actions and omissions of medical care, and the
Court should consider Punitive damages awards under the same grounds.

Ped of BP

QA?
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 23 of 40

 

LFF Preth Prodke Sonia is orrent]

’ Incerneratet at

 

intocn stote Peni tentary

 

Vashington Ms. Sonie has heen imarcereted since 20%. “e. Sonia
“iran - an irtivicteal vhose gener identity Cfamle) is different from thes vale

ot hiirth, Me Sonie has been

 

   

3 Fy various Moctors and Srecialists with Genter Myschoria,

3
Cc

ss-percer identification, an] strong ar’

   

raracterize’ hy strong err

   

   

t * 2 .
nt discomfort about ares assigne’ sex. as a result of gener cysthoria, Me. Sonia exeriences

 

Rader dysphoria resulting from the frettenians

Foahures an? ter Fawle identity. She rearecs medically neccesary cn
2 = = ee J EN RENIN

 

» ‘Merost cormn forme of treatment for her gender dysthor

2 are

 

 

Of Lliviong full tine within the cesire? eke, hormone therany, an’ sex offirnire sureeri

é. :
conform the primery and/or secordlary sex cwerateristics with her garter ide

   

{ 3
U

gender dysrhoria is nat consicere’ 6 mental disorder, eau

   

zine ee spe the Ciscrimination cart Maes thet trensonmrer n

dame fron other DEO

 

tutions. This is inceaate.

      
  
  

e as a women. Ms

ostrecise?

 

her lifestyle, ar’ choices.

 

Faepin in AN?
een in Ate,

 

“fity to live as e.crm while

to necess ach metically recess,

 

Ser to solitary confinement 7F

 

  

Ss punishing M&. Sonica for emressh
i x : ee

 

dent ty have

 

Sonia, inchrire Swe atte
rp, Moree attery

  

 

> Ficht’s smartent to the U.S. Constitution

 

ent and failing to
Ve

Bren

 

   

 

 
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 24 of 40

II

PTC

 

ant ta Mr FR SE 4tfrAsos 4

 

   

 

$9 a ask is i ete.
et! Pile an oat -
} i
7 ~ . —
mS 8S a a is . :
- i Ss t y x
i
' Say We Wels.
i ?
Crete? oy hr nf .

   

Pg IY of 2H

a
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 25 of 40

Case No
IV

Parties

12, At all times relevant to these claims, each defenmdant was responsible
for the plaintiff's Health & Well being. Including the treatment for plaintiff's
Gender Dysphoria Diagnosis.

13, Fach Defendants Acted with total disregard for plaintiff's health and
Posed a risk of serious future ham based on plaintiff's History of self-treatment

and Suicide attempts.

14, Plaintiff is an out of€ state boarder with the Washington State Dept.,
of Corrections. Plaintiff was and has come to the Defendants with a previously
diagnosed condition of Gender Dysphoria, to which Defendants accepted care and
Custrody of plaintiff. Knowing that she was transsexualk.

15, Defendants have a responsibility to provide Equal Protection of the Laws
and Regulations to plaintiff under the (24) fourteenth Amendment to the U.S. Const~
Etution and states Laws of Washington.

16, Defendants have failed to provide necessary & essential Medical treatment

Evaluation on the SAME grounds as other prisoners who are similarly situated .

17, Defendants Aver they are NOT responsible for plaintiff's Medical care,
while housed at Washington State facilities despite RCW 7?.70.010 artIV(e).

18, Plaintiff argues that she is a Resident for the purposes of Medical care

financial coverage. and the Eighth Amendment, And Fqual Protection clauses.

ig, Defendants Aver their innocense according plaintiff's claims of necessary
essential and Adequate Medical care guaranteed under the Fighth Amendment, and Faual
protection clauses.

20, At All times relevant to this complaint ALL Defendants were acting in
the course of their Employment, outside the scope of théir Authority in intention-

al denial, deferal, and delays of necessary and essential Adequate Medical care.

Pg 1s of 31
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 26 of 40

Case No.

Sonia V. Rainer.
ponta V. Rainer.

 

Part 2

 
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 27 of 40

 

PACTUAL ALLRGATIONS
’
27, ‘The goals of medical treatments for perder dysphoria. as stated in the stariards of care,
are (1) to alleviate clinically significant distress ax] impaixment in functionire asccciated with
gender dysphoria, and (2) to maximize overall reychologics! wellbeing.

28, As recognized by both the stahrards of care and the DSM-V, people with gender dysphoria uho do
Not receive appropriate medical treatment are at risk of cerression, Anxiety. suicice, ani Goital
selftwm, incluting attempts to perforn auto-castration or auto-renectany that cen lead to serious

and life threatening injuries.

29, ‘The standrads of care set forth treatment options for gender dysthoria incliudine-

charges in gerder expression and role( which may involve living as the cesived gender role consistent
With ones gender identity); hormone therapy to feminize or msclinize the body; Sirpery to change
the orimary or sectndary sex characteristics, and/or facial features, body emtourire; av! psycho-
therapy addressing the negative impact of gender dysphoria and stigne on mental. health, eharcin
Social and peer support. and inprovire body imege, or prorotire resiliere.

3, After a disenosis of serder dysphoria is made, the sterirads of core neadre that a (MET?

 

medical professional with knowledee and emertige in sender dyenhoria evelunte a nerson for epnrop~
riate and necessary treatment options.

This medically necessary treatment rot only improves a patients ality of Hfe, hit also Hmits te
: x 3 } 3 ?

 

Cevelopment of mental. health issues vhich often accompany the LACK of treatment

“1. The standants of care also maké clear that ‘Sex AfFimming Surpery’ is NOt and FLACTIVE Procearire,
» sex affinning surpery is an essential and medically necessary treatment to alleviate pencer dysphoria
in some cases Hormone therapy alone is SOV Sufficient

2 In peomulgatirg the standards of care, the WPATH specifies that they epplyy to AIL Transsen al
trensgerler and gender non conforming people, irrespective of housing sittetion ircliring institvtical
environments such as prisons, The starcerds of care state that; "ALL elarents of assessment and treat:
ment as described in the Soc can he nrovided to people Livire in institutions... If the in-hnouse
expertise of health professionals in the direct or intirect employ of the institution ces not edst

to assess and/or treat people with gender dysthoria, it is appronciate to chtoin autsice eonaultation

fron peofessionals vho are ‘mowleckesble shout this specialized area of health care."

Pel Bot 3b
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 28 of 40

ee —
Vv

FACTUAL ALT FCATIONS

Defendant's Failure to Provide Necessary Treatment *. discrimination against Plaintiff

 

 

33, Plaintiff was bom in Massachusetts in dire 12th 1668. and orev up in Massachusetts with

being Cstracisad due to her faninine mamerisns and proclivity to be feminine, play with typical famle
toys, and enpaee in femmle dress. Plaintiff wold play with the girls in the nei¢tbortndd, ad wes
\weonfortable living as the birth assigned sex of male from a very early ae.

Sve vould e@rgage in fame play, dressan, and rekean. She attamted to live as femle at age fifteen,
but was physically abused by fanily ever sires her First ideation of beine femme at arand the age of

three and a half to four years old.

34, Plaintiff would eneepe in ferele cress in orace school and was tarpete! by peers for her gender
Variance and memers, “hich causa! a lot of strife. She was often physically abuse! by peers.
Plaintiff attarpted to hide her gender identity cue to the ongoing abuse by everyone grutine un. At
the age of fifteen, she was force’ to Live cn her own cue to abuse. Her first Disemnsis vas in 10%

yt .

in New York city, at a Hospital where she was brosht to cetermine her condition, de to the insistere

Q.

‘e was farale and cesined to live as famale. She was subseq ently diagnosed with Geer Identity cisor-
der and refused perder valicatire treatment(s). Plaintiff attente! to keep secret ber cardition for

Cecedes until 2002, vhen she was diaprosad by a Ins Angeles Doctor, “Yan Vicary, tho state! she had

>

Gender identity disorder ard that she may beoin on homone therapy if de'd Hie to crane
She had opted to undergo Fstrogen therapy until her irearteration in 2004, chen the Celiformnia Dep’ t
of corr., policy was very strict ant she was refuse’. Then again in 2015, she was cgain Diasposed with
“ender Dysthoria, which was treated by the New Hanpshine state crism Authorities

ry
<

“5, Plaintiff was Clagnosed ty Pr Vicary in Los Angeles Califorina in 22, ani began her homme
therapy in the fall of 2002. Prior to that, she would use blackmarket hormones bo sht on the streets,
aoc over the internet. The therapy was not sanctioned, but the begining of treatment vas affirming

for plaintiff. Since ste vas youre, she sapht a gender change to live as farale, to te ferale, and had

ie

tved as fevale in civilisation for years with mn and women roommates, who excourage! her to be herself.
36, Op information and belief, Deferrents faire to ouwire plaintiff with intividelize! care ac
vequired by policy, and stendarts of care, reflects deferimt's Gustom. prectice, and/or the De Facto
policy of failure to cenial to provide necessary sedicel treatrent for persons with Gender Pysrhoria

And their failure to follow the Standards of care goveming Gercer Dysphoria.

Pg (got 3h
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 29 of 40

Ss  ——_=_=,,

PACTUAL ALLEGATIONS
Vv

Defendants’ Failure to Provice Necessary Treatment °: Discrimination against | Plaintiff

 

aneet

-f. After Dep't of corrections; on mettical providers disprose! plaintiff with gender cysrhoria.

Plaintiff submitted several medical reaests (nreros reqests) relate! to mdical newts resultire,
Pram gender dyschoria. These inclucle] requests for ''Pemenent hair renwal. access to faninine sale

up, Seximl reassienment surgery. farinine cosmetics, undermamente, Fie ."

All of plaintiffs’ requests were and have been jonored, larvely cue to the Deferdant s discriminatory

moldings that men should act like men ard vou live in a mele rism, ete..

32

<6. Tn about June or July 2016, the plaintiff began cewesting cocess to a sender specialist. and/or

Doctor for her gender dysphoria needs, vhich have gone unanswered by WDCC Defarints and NH DOC

defendants both. As plaintiff sas sent a copy of nearly all recvests to her hare state for aspproval .
38, Cn about 8 Dec, 2016, Plaintiff Wrote First orievarce #1561288 requesting access to Gender Re-
asignment surgery and Doctor for treatment. the response said to "Watch the Callout" indicating. that
Plaintiff would be seeing a Doctor as necessary for the trestrent of her gender dysthoria; this NFVER
occured.

58, Cn about the 25 April, 2016, plaintiff requested a prescription for “Progestin which is a
hormone noun to increase femoinine traits in trensseawals, Response, none ws given.

40, On about 21 June, 2016 plaintiff requested access to a mental health theranist for treatment.
Again, No response was given.

41, On about Aust 4, 20%, plaintiff reqested access to a ''Snecialist”’ for her treatment mace.
Agein. No response was given.

42, On about Jily 18, 2016, plaintiff again recuested ‘Gender Reassionment Smpery (SRS).
Geain the response was to watch the callaut. Rut no Appointment was furmished.

 

42. On about Noverber 15, 2016, rlaintiff wrote matical newest to confer with Mental Health!’

The response stated to ‘ite mental health.“

43, Grlevence #6612828, plaintiff wrote and sent copies to The state of Naw Hamshire on about

14 July, 2016 concemire facia hair ard bodily hair issues

No vesponse.

44, Cn about 4 August, 2016, plaintiff wrote first level srievarce for access to “Adequate mettical care
for her gerder dysphoria '' Denied on 9/1/16.

GS: On about 9/22/16 after a second rewrite, the Level IT appeal of Grievance 16613838 was sent to
Superintendant, who stated in his reply, ‘Denied per the offender health plan.”

Pg ad of 35
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 30 of 40

ae
FACTUAL ALLEGATIONS

Defendants’ Failure to Provide Necessary Treatment & Discrimination aeainst Plaintiff

 

3B, On about 20 Ane, 2016 plaintiff wrote metical revest for necessary treatment to remove
“Male seawsl hair of the face and Rody."
No response was forthcoming.

“6, On about 20 June, 2016, plaintiff wote Nay Hamshire (Neferdants) requesting access to medical
Care that Washington was intentionally cenyine-her; to Paula Mattis, Chief of Metical and forensic
Services for N.H.S.P. an} Liable for plaintiffs medical necessaities.

5/, On about 14 July, 2016, plaintiff weote a Grievarce on New Hampshire erievance form die to
the No response for the previous remest for treatment on 6/20/16
Again. No response

58, On about 23 aust. 2016 to 4 October, 2016, plaintiff woote grievance # 15614714, rearstire
Clarification of rules for transgender persons, because it has been held that W.D.0.C. was applying
the "Fanale Rules'' to male to famille transearler inmates, while still denying then access to fertinine
items as treatment/relief for the symptans of sender cysrhoria.

This DOUBLE STANDARD is holly unlawfil as pertains to the transsaral inmtes, sirre the Defendants
Cesiyg to) epply farinine niles for the benefit of the staff, andl discrimination of the inmtes. it
only stands to reason. that they CANNOT apply female rules to transpersons vile at the save instant
denying, access to feminine make-up, toiletries, and other ach treatment(s).

58, Tn 2016, plaintiff requests access to a ‘Tria ‘wre use modality hair rerovel Light mulse laser."
this was approved by treating physician Nr. Pamett. However, when plaintiff moved accoring to policy
to be able to purchase this light nulse laser'’, it was denied by Security cep't as a ‘Safety 2 Security
issue."’ They refused to iterate into the decision any further an’ rereated requests went unanswered

Tt has always been the province that 'SPLF PAIN matical care ar] Medical care that a Doctor has Pre-
scribed, is unconstitutional for a ren inectical entity to arbitrarily ceny. reg, 5/19/17

6. Cn about 19 April 2017, plaintiff remweste? sn increase in Hstrogen & or Pooster shots to
increase feminine results [Progestin]

Again. No response

Si, On about 5 September, 2017 plaintiff requested te he reviewed hy the Gender dysrhoria treatment
committee for access to Adacuate medical care.

Response was, ‘We do not have a @ CRC."

Staff has No idea how to treat a transsexual with gender dysrhoria. this is amerent.

Pe at of Bb
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 31 of 40

Case No. ===

FACTUAL ALLEGATIONS

Defendants’ Failure to Provide Necessary Treatrent & discrimination against Plaintiff

 

62, = Cn about 4/27/18, plaintiff requested to be assessed by the ‘Cender Dysphoria Scecialist"’
Response, ''Please kite for self paid progran for mertical care."

63, On about 4/4/18, plaintiff reaeste! Fvaluation for S&S.

R

Response ,".0.C. is developire its nolices."'

64. Oh about /10/18, plaintiff rewests aeluation for Coricectany.
Response, ‘Appointment. Scheriiled."" Never heppenad/Occured.

65. On about S/V7A8, plaintiff requests eeluation via Grievarce # 18655105.
Response, ').0.C. is develoning its policies.”

£

[Please Note, that: the Policy vas effective a 66/19/18 for aeluation for Seal reassignment surgery. ]

6,

3

On about 6/20/18, cleintiffs Grievance Level TT, for Rehation;
Response, ‘You are currently receiving the anrronriate level of care

‘he aprropriate level of care is for an Fvaluation to ascertain, NOT lay persons without Medical trainine.

67, On about 8/11/18, plaintiff wrote an Oris camlaint corceming the denials of mettical care for
Fvaluetion of SRS.

Response. None.

6€, On about 7/13/18, plaintiff requests to be refered to the @ CRC for Fyeluation of Needs, incl-
uding SRS.

Response, “You are receiving the treatment 1 1D.0.C currently provides."

S€, On about 1/4/18, plaintiffs Maprosis of Gerler Dvsthoria by W.D.0.C. Clinician.
Response, Nigenosis confirmed of Gerrler Dysrhoria.

70, On about 6/26/18, plaintiff's grievance # 18655105, for ‘'Aceceste medical treatment’ Level TIT,
[Nefendants Povercamp], states that the Offender Health plan Do@ SOT current] was Authorize sex
Reassiorment surgery for gender dyschoria, bot please note, you APF being treated unler the Cender
Dysphoria treatment protocol.'' [for vhan, Aliens fron another place?)

[please note the Policy chaneed resarciing SRS on 6/19/2018]
Defendants refused Plaintiff arbitrarily, instea! of offerire her the sare consideration as all othe:
inmates, she was Discriminate’ against in the anplication of mecticel care contrary to the Affordable
Health Care Act. As the WD.0.C. receives monies fran the Federal Government for the purpose of rerrier-

ing health care to inmetes/prismers. see 47 U.S.C § 18116 inter alia

Pg Mof BH
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 32 of 40

0.200 ===
FACTUAL ALLEGATIONS

Defendants’ Failure to Provice “ecessary Treatment 2% Diserimination egainst Plaintiff

 

71, Defendants’ refusal and failure to provide plaintiff with access to anlifiad medical
Provicer with expertise in gener dysphoria to assess her neal for sex affirming surgery reflects
the Defencnats’ policy. proceartwe, and/or custom or practice of failing to provice acecuate and
necessary madical cane to persons with sender dysphoria.

72, Throughout plaintiffs’ incarceration, Peferdants have repeatedly discipline! plaintiff for
expressing her gender identity in a memer that coes or did not pose any ligitimete security threat
to the safety and security of the prison; and vere related to her carer dysthoria.

For example, Plaintriff being threatened that if she continves to wear makean, se will be infrected
abd sent to segregation to force har to cease if necessary.

The wearing of fanale make-up is treatment as stated for trancsemalism, nan to ameliorate remy of
the symptons of severe gender dysphoria. Plaintiff has mace several resests and erievances to have
Fentinine make-up allosed. sce PL Griev,z! 18552745, for the anelioration of her syeptans

72, Neferdents have also failed to protect plaintiff fron nam, inchxtire the risk of sean] Assailt
In avd around October, 2018. plaintiff vas sewally assaulted by her cellmte. The series of events
were ongoing for several weeks, as plaintiff atterpte! to 'Move Cells" and verain in Gendell poniilation.
Fyents occured in vhich plaintiff was threatened by inmetes cue to the threat that de wuld tell ctaff
that she was being semally abuse’, and inmtes wrote false requests to heave her remwed from the fecil-
ity for her safety, and placed into a more restrictive housing placement. (for her protection) in lieu
of placing her into a single cell status, ani left where se wuld he safe and contirne with jobs
training and eckcation. To vhich she cannot now have die to the restrictive placement at He RAP.
tnits in bella Walle state prison.

VI

CLAIMS FOR RELIFF
Failure to Provide Necessary Matical Treatrent(®th Amencirent; 42 USC 81982)

74, Plaintiff repaats ad! re-alleses the allegations in all preceeding nareprachs as if set filly B
forth herein

®, Plaintiff has heen cHagnosed with the serious colition of Carer Dysproria, Wiich ootines
to cause plaintiff serious mental distress and, without necessary treatment. has resulta! in sorias

heim to the olaintiff.

Pe I of sf

34
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 33 of 40

 

Case No. ¥
CLAIMS FOR RELIFF

Failure to Provide Necessary Midical Treatment (8th arendment; 42 USC § 1683)

 

76, Defendants are responsible for providing aeaate ad necessary medical treatment to oclaintiff,

inchring treatment for persons with Genrer ‘ysrhoria

77, Defendants have falle! to folloy even Mept' of corrections’ policies relatire to claintiff’s
treatment. For example. Defendants refuse Fvehation on the Miscriminatory hesis that plaintiff is
receiving adequate metical treatment for gender cysshoria. and/or that de isn't able to eeceive ach
trestment cue to a neohihition against such treatment, feihre to ealate olaintiff for the nxc

of SPS by the gender care review camittee to meaningfully evaluate her neads for treatment for sender
dysthoria.

78, Defendants have failed to provide nectical treatment for plaintiff that is necessary and adeqate

per the prevailire sterdards of care for gener cysprhoria

7, Fach defendant remains celiberately indifferent. to plaintiff's Medical nasd to he acecuately
treated for gender dysphoria. inching hut not linited to eehwtion for sex reassignment axrpery

by a qalified madical professional with eqertise in the diaeposis and treatent of sender Cysmoria
and such provision of surgery. if determined anprocriate, as ell as other matical treaiments and
sccomodations that would alleviate plaintiff's omtimed main and sericis mical syeptome, read tire
from her inadexately treatyed gender cverhoria.

0, Defendants’ continusd denial of necessary medical treatment for olaintiff cercier dysthorisa, is
Causing irreparable hen ar] unnecessary softiceing to plaintiff. inchicire severe Ariety [hich the
plaintiff has no to he on medication to aHleviate are syrptons land distress resultire in esotionl.

Psychological. and physical han

Sl, Defendant's failure to crovide necessary medical treatment to claintiff violates the Fichth
Amendment to the US. Constitution.

82, As a direct and leag] result of Peferimt's actions avd omissions, olaintiff tes aufferead ani

Continues to suffer danges including. without Limitation. rain ad’ afferire; Emtioe!] Cistress,

 
  

popchslogical, av! shysical cistress; violation of dignity; av! other pecniary losses not yet ascertainal.

Ped of 3p
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 34 of 40

 

 

&2, Individel Defertnts, by epaging in willfil, relicioss, intentiawl. anc/or onpressive
Conduct, and/or Acted with willful and concious disregard for the risht= of plaintiff, her welfare,
and safety, thereby justifying the aznd of pritive cempses ar! exemplary cemeges in an amunt to be

determine! at trial.

Violation of Fal Ptotection Discrimination Rased on Sex(14th amendment; 42 USC § 1983)

 

84, Plaintiff repeats and realleses the allegations in all precesting parseraphs as if fully set

forts herein

85, Under Foun Protection Clause of the fourteenth Amendrent, discrimination tase? m Sex is
presimptively unconstitutional and subject to heightened scrutiny.

or

&6. Defendants have discriminated against plaintiff besa! on ber sex by failing to provice akeate

aul necessary medical treatment for sender dysphoria and ly disciplining her, or the threat of discin|-
ine besed on plaintiff's gender identity and based on the ceferdint's sex basa! stereo-typine about

the wayds in shich plaintiff shad act ani appear. and emvress herself besed orher sex assionad at birth.

&7, Tn particular, Defendents have withheld adeaute nerlicel care from plaintiff becase de is
transgender. because she is attempting to transition eanders, an/or because of their sex hased
belief that people uho are assiene! mele at birth should not receive vecically necessary care that
feminizes the boy.

88, Defendants denied various requests ani/or pemmitted the denial of reqests by plaintiff for
items that would treat ber gender identity issues, incliding but not Limited to, Farale make-up,
proper under garments, bypiene prockets enpronriate to females, vitamins Pte , an! for denial of
allowing ferele hair styles ant! haircuts dean’ to be "Feuinine’ that are allourd for similarly
Situsted farale inmates. Pasad on gender stereo-tyning and Sex based discrimiretion

See plaintiffs priev# 18553745 an! related mterials

8, Defendants’ discriminated aeainst plaintiff because of her sex, sex stereo tynine, and/or

gender identity puraant to official policies, proceadires ant! customs an/or practices.

$0. Defendants’ discrimination ani discriminatory treatment of plaintiff because of sex stereotyping

i

is also not reasorebly related to legitimate renolozical interests. As a direct result of Defendants’
actions and/or omissions, plaintiff has suffered and contines to aiffer canes includine. without

limitation, pain an’ sufferine. ewtiiral. psy wlogicel, and sical distress; violation of her |
Cignaity; and other pecuniary losses not yet awertsined

Pe Got AR
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 35 of 40

 

Violation of Baal Protection-Discrinination Rased on SEX(14th arenrbent; 42 USC § 1623)

 

©, Defendants’ ciscrimiratory treatment of plaintiff because of sex, sex stereo-typing, and/or
gender identity deprives plaintiff of her risht to eal protection of the la guranteed by te
14th arendment to the U.S. Constitution , movewer, ceferclmts' discriminandin of plaintiff is NOT
substantially relate! to any legitirate govememtal interest, not is it even retionally related

to any Goverment interest. Defendents' discrimination aesinst plaintiff hecause of sex, sex sterso-

typing. end/or gerder idemmtity is also not ressonshly related to legitimate perological interests.

91, As adirect reault of cefertnts' actions and/or amiscions, plaintiff has a‘ffered av cantines
to suffer daveges inchicine, without Limitation, main ad sufferire; Fyotiowl distress, psychological .
and physical distress; violation of dignoity; and other peantary losses not yet asertainad.

92. Tnflivicuel Defendants. bye enesgirg in the aforerentionad acts and/or omissions andfor in
ratifying such acts or anissions, ergeged in willful, relicicus, intentiowl, and/or oppressive exdict
and/or ected with willful and conscias Cisvespad of the rights, welfare. and safety of the plaintiff .

thereby justifying the aerd of pnitive ad exemplary dares in an amunt to he cetenning! at trial.

Violation of Foval Protection-Discrimination Pased on Diaenosis of Gender Dyschoria

 

(14th Amerchent; 42 S.C. § 1683)

é

$2, Plaintiff repeats am! re-allees the allesations in all crecee ‘ing paragraphs fully set forth h

nerein .

%, Dep't of corrections Policies require that prisonens with serious medical conditions be provickd
With appropriate ani necessary vetical care. see Pl Fx part & Pes 188-1% Pl Gpl
Provices that medical care shall be affored to serious medical res to sxe life or hirb, o: to

prevent retractable pain. Access to medical care is an Mighth anendent siarantee for prisorers.

SS. Defendants diagnose and treat similarly situated inretes with sental health diagposis and rectical
Conditions other than gender dysphoria aocordire to Ren’t of correction s nolicy. regardless of whether
sucn diazemosis and/or treatments are not conmon practice, or are unpopular treatments

Nefentents have failed, and eontine to fail, te provice plaintiff with 9 stitutiomlly aden ate mectical

treatment for har oender dysphoria, inclutire contrary to Nen't of corrections’ nolicies.

%, Py official policy, proceecire, or practice, and/or custan, deferdents discrimimates against
transgender inmates Cisenosed with gener dysrhoria, inchvtine plaintiff by provicine then with
INVFRIQR medical and mental health care as comara’ to similarly situate? inmated with medical and
mental conlitions and/or diagnosis other than gender dyerhoria.
Nefendants' discrimination against plaintiff base’ on her diaeposis of sender dysthoria, is not absten
tially relate! to any lesitimate renolovical interest

Pe abot 2b

»)
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 36 of 40

 

Violation of qual Protection Tiscriminetion Pase| on Magposis Of Gender Dysrhoria

 

 

 

(14th arenchent; 42 1 S.C. § 1982)

97,  Nefendant's discriminatory treatment of claintiff hecase of ner claenosis of Gender Mvsphoria
ceprives plaintiff of her right to eal protection of the las guarantear by the fourteenth aendent

©

to the Uhitec! States constitution.

$8, Defendants' discrimination against plaintiff based on her di aercsis of gener dysthoria is not
substantially related to any legitimate povenrental, interest, nor is it even rationally relate! to
avy lesitimate peverrmntal interest. Deferdent's discriminetion against. plaintiff tasal on her cl laeno-

Sis of gender dysrhoria is also not reasonably related to any lepitinete panological interests.

oo -~. 3 tr : " 3 “os

73, As & direct result of deferdant's ections ad omission, nlaintiff hee afferad dn tages inchuirg,
without Limitation, pain and sufferire.; arotional distress, psychological, shysical. ard loeses of
and violation of dignigty; and other pecuniary losses not yet asnerbained.

100s ivtivichwl deferdents. by enpazing in the aforerentione! acts or anissions and/or in ratifying
Such acts and/or omissions, engaged in wilful, melicious, intentional. snc/or oppressive carict.
and/or acted with willful and conscious disresard of the rights. walfare, and safety of plaintiff

trereby justifying the ae! of punitive and eerplary dereges in an amint to be cetemined at trial

Discrimination on Pasis of disability(Americans with disabilities Act 4? Er § 17101 eb sen.
and Section 504 of the Rehabilitation Act. 20 USC § 7oZa)

 

 

1M), = Plaintiff realleses the alleestions in all nereerech fully set forth herein.

 

102, Base! on her cliagrosis of Gender Dysthoria, plaintiff aifferes from e 'Meshiliny’ within the

scope of 42 USC § 1202, which has been recognized arc! doomenter! hy Defendants. Wadd tinet state
Acministrative Code 182-500-0070; WAC 182-531~1675;(WAC) and ROY 74.09.510: 42 U.S.C. § 13%a validate

the ciaemosis as a Disehility and covered for medical insurarce. Matical necessity, 42 USC § 18116;
= Se SAA AL, Mt 3
i) T > 2 s . ‘a ; ; 4 +
42 USC S106M-51; 42 USC 88 1541-45; and 18 ISC § 4% "Prospective relief cover the cigeposis as
a verifyable disability.
écoortingly. plaintiff is a mavber of the class of persons protected by the A.D.A. and section 504 of
the Rehabilitation Act, which make it unlacful for a pblic entity receivire Paceral finds to discrimin-
ate against an indivicusal with a disability, or to deny the hrefits of the senvices. prcerars, or

activities of a nublic entity receivire feceral finds to a nerson with a disability.

Pe QPof 3b |

% :
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 37 of 40

 

as

Discrimination on Pasis of disability (Arericans with Gisability Act. 42v USC §12101 et sen ,

 

And Section 504 of the Retwhilitation Act of 1973, 26 USC S 7a)

 

108, Defendants discriminate! against plaintyiff hecease of her disability and denied her the
benefits of public services, prograns ar! activities as 2 reault of her disability by, inter alia,
failing to poovice adecuate ay! nedessary medical treatment; failing to provide proper av) reasopble
training to custody and Health management staff in vespénting to persons with sender dyethoria;

and by failing to mike safe effective hosirg in general poolilation amileble for transgender persons,
and by failing to rrovide adequate eicatiowl services for transsexter ax! reotective custody inetes,
inposing panidrents for the self exression of plaintiff's center identity and/or the threat of
Punisment for engecing thusly, because of actine thusly, decrrivire the vleintiff of access to these

Progrars and services or because of such behavior in a mamer detrimntal to plaintiff's health#.

104, Defendents acts and omissions violate! the A.D.A. and Setion 504 of the Rechehilitation Act.
Which prchibit discrimination on the basis of physical an] mental ciseblity, and peotects versons ach
as plaintiff from the type of injuries and darages set forth herein.

a

105, Defendants are not entitled to inmnity fron sit uer te Flaenth arendent for this cause
of action. Defendants are not imme fron Hability piramnt to WAIL V. Mich. Des't of State Pol. ,
ACL US. Tin. 10, S.ct_ LBV 2d_ (1989); alakenticky V_ Graham,472 0S. 150,167. 14 Set

L.Fd.2d__ (1985); also Fx Parte Yop, 208 1S. 123,159,160. Sct, LL -ad(ame).

Tth anentrent inmnity doe rot protect those vho ‘nowirgly violate the law.

 

106, As a direct result of the defendents’ actions and omissions, plaintiff hes suffered and emtines
to suffer danages including. without Hmitation, rein avi sufferire; Tmticwl raycwlosical. av

dhysical distress; and other peauniery losses not yet ascertained

Violation of the Afforciable Health Care Act (42U SC. § 12116)

 

107 Plaintiff repeats and ne alleges the allgations in all preceattine pareerarhs as if filly
set forth herein.

108,  Deferdants failed to protect plaintiff fron vem by deliberately withholcine necessary
mecical treatment , reailting in pain ad sufferine to oleintiff

Payot g

Zi
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 38 of 40

oe
VI
Violation of the Affordable Health Care Act (42 SC. § 1°16)

 

109,  Defencents failed to protect plaintiff from ‘yams by unreasonsbly housing plaintiff in m
housing unit Inow to house sewelly violent cretators, and/or in a mille facility, inom to

Present. safety risks to plaintiff, defendants vere on notice that plaintiff was tensseael avd farinine
and a target for sexually violent predators. And nan thaty plaintiff should be hovsad in female fer
ility for safety and treatment... Nefendents vere are that plaintiff vas consistently sexual] shuse:
harassed and physically assailte! as transgender inmte.

110, Defendants faile? to follas the requinerentds of the prism repe elimination act with resnect
to the plaintiff. Defendants could “ave taken action to reckre the rick of ivam to plaintiff. bot
refused ar failed to do so

111, Fach Nefendant is responsible for plaintiffs versomal <afety an! failed to protect plaintiff in
Violation of her rights under the Fighth anébnent to the US. omstitution.

As a direct and legal result of Defendant's actions av] onissions, plaintiff “as aiffersd av] entines
to suffer careges including, without Limitation, rain ar! affering; Roticnal. psychological. and phy-

Sical distress; and other pea niary losses not yet ascertained

12,  Intividell Defendents, by epazing in the aforementioned actions and anissions ard/or in
ratifying such acts or anissions, ereaeed in willful ad concicus cisresarl of te rishts. welfare.

and safety of the plaintiff, thereby justifying the aend of mnitive ad exemplary Cameges in an
arount to be determined at trial.

Meelicerce uncer state Lay

 

 

113, = Plaintiff repeats and re-alleses the allegations in all mreceatline parvererhs as if filly set

forth herein.

114, Defendants failed to camly with the orofessional staHarls in the treatment, cane, ca! the
supervision of plaintiff during her incarceration in state nrison facilities. Deferient s feilures
inchre butt are not Lint.ted to: Failire to provide tHrely macical treatment necessary to aeliorate
plaintiff's condition; threatening end/or disciplinire plaintiff for bayaviors and ections reflectire
ner cHagnosis of genter dyschoria, arri seeking medical treatrent; and failure to house safely the

plaintiff in e proper setting intlicative of her Gender expression.

Pg Z9of Bh
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 39 of 40

Case No

Negligence under state Law

 

113, Defendants have also failed to Provide Appropriate Application of Law
72 70.010 artIV(e) when deciding to afford medical care to plaintiff; Failure to
review her medical records, and ensure the prévision of medical care, and adequate
treatment to plaintiff by Medical staff, and failed to enact the appropriate
Standards and proceedures of care fer Gender Dysphoria as stated in the SOCs that

would have prevented the harm that plaintiff has experienced.

116, together Defendants acted negligently and improperly, breached their dutys
and as a direct and proximate result, plaintiff suffered injuries and damages alle

ged herein.

117, The negligent conduct of defendants was committed within the course of

their employment.

118, The aforementioned acts of individual Defendants were conducted with
Concious disregard for the safety of the plaintiff and others, and was therefore,
malicious, wanton, and oppressive. As a result, Defendants’ Actions justify an
award for the relief of the plaintiff, seeking of evaluation of Sexual reassignment

Surgery, and other necessary Treatment(s) to effectively ameliorate her sufferinc.
ke Vs y 4 >

it, The Defendant s actions and omissions warrant the Injunctive relief and
Request, and to make oversight as is applicible under the law to prevent such future
conduct as stated herein, in the future.

VII

Prayer for Relief

120, Wherefore, plaintiff requests entry of judgment in her favor and agains

the Defendants as follows;

a. for injunctive and Declaritery relief, including but not limited to enjoin-~
ing the Defendants to provide necessary. essential and Adequate Medical care and
Evaluation by a mutually agreed upon professional; Permanent access to All Female
property and to house plaintiff in a Female prison if the Court so finds it necess

ary prior to SRS being completed.

Pg 40 of 3 |

ue
Case 3:19-cv-05979-BHS-DWC Document 12 Filed 12/07/19 Page 40 of 40
Case No
VIT

Prayer for Relief

 

b, for Compensatory Relief. for General and special Costs, Damages, in an

Amount to be determined at Trial;

Gs For punitive Damages against individual Defendants in an amount to be

Determined at Trial;

d, For Reasonable Costs of Litigation associated with this suit, and fees
Expenses and Typical Attorneys Fees awards for Pursuit of this cause, as is
applicible under 42 U.S.C. § 1988.

e, For such other and further Relief that the Court may deem Lawful. just

and Appropriate.
Plaintiff's Demand For Jury Trial pursuant to F R.C.P. 38¢b)
Conclusion

I swear under tpe Penalty of Purjury, the facts contained herein are True &%
correct, This ?% "pay of OCIA Baym __ 2019.

Respectfully submitted.

—_—— a

 

 

Ms. Brett Brooke Sonia #390444
Pro Se

Washington State Penitentiary
1313 N 13th Ave., R-~B-108
Walla Walla, Washington 9936?

Pg. 3I of 3(

uy
